Title: To James Madison from Jeremiah Clapp, 16 June 1815
From: Clapp, Jeremiah
To: Madison, James


                    
                        Rutland Jail 16 June 1815
                    
                    Jeremiah Clapp of Orange in the County of Orange in the State of Vermont respectfully represents, that at the Circuit Court of the United States of the second Cir[c]uit, holden at Windsor in the State of Vermont on the first day of May last, Your Petitioner was convicted of importing goods of the produce and manufactory of Great Britain into the United States, from the province of lower Canada, Contrary to the Law of the United States, and therefore was sentenced by said Court to pay a fine of two hundred and fifty Dollars to the united States with Cost of prose[c]ution amounting in the whole to four hundred and thirty dollars, and stand committed untill payment. Your Petitioner being destitute of property & wholely unable to support himself pay fine or cost, as made pursuant to sentence, was immediatly committed to close confinement in the common Goal in

Rutland in said state where he has ever since remained and must continue untill reluivd by the interposition of the authority of the President of the un[i]ted States, the Health of your Petitioner is very much impaired by his confinement, his own means of support and the Liberallity of his friend nearly Exausted, and nothing but a useless existance and a miserable Death await him under his present Circumstances—it was not out of any enmity to his country, but real necessity to cloath himself, led him to commit the error, the Arti[c]les were very trifling, and your Petitioner can with truth say it was the first and the last of the kind ever committed by him, and he most earnestly prays the President to give him an opportunity to prove to society, that he will adhear more closely to its Laws being now better informed, by remitting said fine & cost, and Liberating him from prison, and Your petitioner as in duty bound will ever pray
                    
                        
                            Jeremiah Clapp
                        
                    
                